Matter of Justice L. (Jessica L.) (2019 NY Slip Op 00598)





Matter of Justice L. (Jessica L.)


2019 NY Slip Op 00598


Decided on January 30, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 30, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SHERI S. ROMAN
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2018-00459
 (Docket Nos. N-5148-17, N-5149-17, N-5150-17, N-5151-17, N-5152-17, N-5153-17, N-5154-17, N-5158-17, N-5160-17)

[*1]In the Matter of Justice L. (Anonymous). Suffolk County Department of Social Services, petitioner-respondent; Jessica L. (Anonymous), appellant, et al., respondent. (Proceeding No. 1)
In the Matter of Alaysia L. (Anonymous). Suffolk County Department of Social Services, petitioner-respondent; Jessica L. (Anonymous), appellant, et al., respondent. (Proceeding No. 2)
In the Matter of Zamahri L. (Anonymous). Suffolk County Department of Social Services, petitioner-respondent; Jessica L. (Anonymous), appellant, et al., respondent. (Proceeding No. 3)
In the Matter of Samiyah L. (Anonymous). Suffolk County Department of Social Services, petitioner-respondent; Jessica L. (Anonymous), appellant, et al., respondent. (Proceeding No. 4)
In the Matter of Tyriek J. (Anonymous). Suffolk County Department of Social Services, petitioner-respondent; Jessica L. (Anonymous), appellant, et al., respondent. (Proceeding No. 5)


Salvatore C. Adamo, New York, NY, for appellant.
Dennis M. Brown, County Attorney, Central Islip, NY (Mara E. Cella of counsel), for petitioner-respondent.
Laurette D. Mulry, Central Islip, NY (John B. Belmonte of counsel), attorney for the [*2]children.

DECISION & ORDER
In related proceedings pursuant to Family Court Act article 10, the mother appeals from an amended order of fact-finding of the Family Court, Suffolk County (Caren Loguercio, J.), dated December 8, 2017. The amended order of fact-finding, insofar as appealed from, after a fact-finding hearing, found that the mother neglected the subject children.
ORDERED that the amended order of fact-finding is affirmed insofar as appealed from, without costs or disbursements.
At a fact-finding hearing in a child protective proceeding pursuant to Family Court Act article 10, the petitioner has the burden of establishing, by a preponderance of the evidence, that the subject child has been abused or neglected (see Family Ct Act § 1046[b][i]; Matter of Ena S.Y. [Martha R.Y.-Antonio S.], 140 AD3d 778, 780). In reviewing such a determination, the Family Court's assessment of the credibility of witnesses is entitled to considerable deference (see Matter of Mohammed J. [Mohammed Z.], 121 AD3d 994, 994; Matter of Joseph O., 28 AD3d 562, 563). Based upon our review of the record here, the Family Court's finding that the mother neglected the subject children by inflicting excessive corporal punishment on them was supported by a preponderance of the evidence (see Family Ct Act § 1012[f][i][B]; Matter of Ishaq B. [Lea B.], 121 AD3d 889, 890; Matter of Amerriah S. [Kadiatou Y.], 100 AD3d 1006, 1006-1007; Matter of Sheneika V., 20 AD3d 541, 542). In addition, the record supports the court's finding that the children were neglected as a result of the mother's failure to exercise a minimum degree of care in supplying them with adequate food (see Family Ct Act § 1012[f][i][A]).
Further, a preponderance of the evidence supports the Family Court's finding of neglect as to the child Alaysia L. based on the mother allowing Alaysia to ride in a car driven by the father when the mother knew or should have known that the father was intoxicated (see Matter of Bianca P. [Theodore A.P.], 94 AD3d 1126, 1127; Matter of Tylasia B. [Wayne B.], 72 AD3d 1074, 1075).
LEVENTHAL, J.P., ROMAN, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court